DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/01/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15-16, 20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (US 2008/0123247) in view of Prymak (US 7068490) and Ritter et al (US 2016/0189864).
Regarding claim 1, Randall discloses a multilayer capacitor (Fig. 6) comprising: a main body (Fig. 6, 601) containing a first set (Fig. 6, top left 600) of alternating dielectric layers (Fig. 3, 403) and internal electrode layers (Fig. 3, 404) and a second set (Fig. 6, 600 below 1st 600) of alternating dielectric layers (Fig. 3, 403) and internal electrode layers (Fig. 3, 404), wherein the first set is separated from the second set by a distance greater than the thickness of at least one dielectric layer in a set (Fig. 3, separated by at least 2 401 layers at the end of each 600 and therefore at least 2 dielectric layers), each set of alternating dielectric layers and internal electrode layers containing a first internal electrode layer (Fig. 3, black 404) and a second internal electrode layer (Fig. 3, gray 404), each internal electrode layer including a top edge (Fig. 3, top edge of rectangular 404), a bottom edge (Fig. 3, bottom edge of rectangular 404) opposite the top edge, and two side edges (Fig. 3, side edges of rectangular 404) extending between the top edge and the bottom edge that define a main body of the internal electrode layer (Fig. 3), each internal electrode layer containing at least one lead tab (Fig. 3, tabs on 404) extending from the top edge of the main body of the internal electrode layer (Fig. 3) and at least one lead tab extending from the bottom edge of the main body of the internal electrode layer (Fig. 3), wherein the lead tab extending from the top edge of the main body of the internal electrode layer is offset from the side edge of the main body of the internal electrode layer (Fig. 3, tab on 404 not at edge),Page 2 of 13Appl. No. 15/980,159Amdt. dated March 3, 2020 Reply to Office Action of Dec. 5, 2019wherein the lead tab extending from the bottom edge of the main body of the internal electrode layer is offset from the side edge of the main body of the internal electrode layer (Fig. 3, bottom tabs not at edge of electrode layer), external terminals (Fig. 3, 406/407) formed on a top surface of the capacitor and a bottom surface of the capacitor opposing the top surface of the capacitor (Fig. 3) and wherein the internal electrode layers of the first set (Fig. 6, top left 600) are electrically connected to a first set of external terminals (Fig. 6, L1-4 and K1-2 on top) on the top surface and a first set of external terminals on the bottom surface (Fig. 6, L1-4 and K1-2 on bottom) and wherein the internal electrode layers of the second set are electrically connected to a second set of external terminals on the top 
Randall fails to teach that each of the at least one tabs extending from the top edge or bottom edge of the main body is offset from the side edge of the internal electrode layer and that each adjacent external terminal is of an opposite polarity.
Prymak teaches that each adjacent external terminal (Fig. 9, 901/902) is of an opposite polarity (Fig. 9).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Prymak to the invention of Randall, in order to construct the device with an end pattern to best fit the user needs and desired characteristics of the device based on known configurations in the art.
Ritter teaches that each of the at least one tabs (Fig. 1A, 14) extending from the top edge or bottom edge of the main body (Fig. 1B, out to exposed portion of 14 from 16) is offset from the side edge of the internal electrode layer (Fig. 1A, 14 offset from sides of 10/12)
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Ritter to the invention of Randall, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 2, Randall, as modified by Prymak and Ritter, further discloses that the first internal electrode layer and the second internal electrode layer are interleaved in an opposed relation (Fig. 3) and a dielectric layer is positioned between the first internal electrode layer and the second internal electrode layer (Fig. 3).  
Regarding claim 3, Randall, as modified by Prymak and Ritter, further discloses that each internal electrode layer includes at least two lead tabs extending from the top edge (Fig. 3), the bottom 
Regarding claim 4, Randall, as modified by Prymak and Ritter, further discloses that at least one lateral edge of the lead tab on the top edge is substantially aligned with at least one lateral edge of the lead tab on the bottom edge (Fig. 3).  
Regarding claim 5, Randall, as modified by Prymak and Ritter, further discloses that both lateral edges of the lead tab on the top edge are substantially aligned with both lateral edges of the lead tab on the bottom edge (Fig. 3).  
Regarding claim 6, Randall, as modified by Prymak and Ritter, further discloses that at least one lateral edge of the first lead tab and at least one lateral edge of the second lead tab on a top edge are substantially aligned with at least one lateral edge of the first lead tab and at least one lateral edge of the second lead tab on a top edge respectively (Figs. 3 and 6).  
Regarding claim 7, Randall, as modified by Prymak and Ritter, further discloses that both lateral edges of the first lead tab and both lateral edges of the second lead tab on a top edge are substantially aligned with both lateral edges of the first lead tab and both lateral edges of a second lead tab on the top edge (Figs. 3 and 6).  
Regarding claim 8, Randall, as modified by Prymak and Ritter, further discloses that the dielectric layers comprise a ceramic ([0032]).  
Regarding claim 9, Randall, as modified by Prymak and Ritter, further discloses that the internal electrode layers comprise a conductive metal ([0034]).  
Regarding claim 10, the language, term, or phrase "wherein the external terminals include an electroplated layer", is directed towards the process of making external terminals.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein the external terminals include an electroplated layer" only requires external terminals, which does not distinguish the invention from Randall, who teaches the structure as claimed.
Regarding claim 11, the language, term, or phrase "wherein the external terminals include an electroless plated layer", is directed towards the process of making external terminals.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein the external terminals include an electroless plated layer" only requires external terminals, which does not distinguish the invention from Randall, who teaches the structure as claimed.
Regarding claim 15, Randall, as modified by Prymak and Ritter, further discloses that the capacitor includes at least three sets of alternating dielectric layers and internal electrode layers (Fig. 6, 600s at K1-2 and K3-4, and K4-5) wherein the first set is separated from the second set by a distance greater than the thickness of at least one dielectric layer in a set (Fig. 6, 600s separated by both end layers 401 Fig 3, and extra space) and wherein the second set is separated from the third set by a distance greater than the thickness of at least one dielectric layer in a set (Fig. 6, 600s separated by both end layers 401 Fig 3, and extra space).  
Regarding claim 16, Randall, as modified by Prymak and Ritter, further discloses a circuit board including the capacitor according to claim 1 positioned on the circuit board ([0056]).  
Regarding claim 20, Randall, as modified by Prymak and Ritter, further discloses that the external terminals are formed only on the top surface of the capacitor and the bottom surface of the capacitor opposing the top surface of the capacitor (Fig. 3).  
Regarding claim 21, Randall, as modified by Prymak and Ritter, fails to fully teach that the first set is separated from the second set by a distance at least five times greater than the thickness of at least one dielectric layer in a set.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the first set is separated from the second set by a distance at least five times greater than the thickness of at least one dielectric layer in a set, in order to properly isolate the different sets, since it has been held that discovering an optimum value of a result effective variable, such as distance needed to properly separated capacitive layers, involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 22, Randall, as modified by Prymak and Ritter, further discloses that the external terminals are provided in at least two rows and at least two columns on each the top surface and the bottom surface (Figs. 3 and 6).
Regarding claim 24, Randall, as modified by Prymak and Ritter, further discloses that the first set is separated from the second set by a distance greater than the thickness of at least two dielectric layers in a set (Fig. 6, each set [various different 600s] would be separated from each other by the outer layer on each 600. Therefore the top left 600 would have an outer 401 layer as shown in Fig. 3, then the space between the adjacent 600s and then the outer 401 layer of the lower 600).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (US 2008/0123247) in view of Prymak (US 7068490) and further in view of Ritter et al (US 2016/0189864) and Hwang et al (US 2018/0090273).
Regarding claim 12, Randall, as modified by Prymak and Ritter, fails to teach the claim limitations. 
Hwang teaches that the external terminals include an electroless plated layer (Fig. 2A, 131a; [0130]) and an electroplated layer (Fig. 2A, 131b; [0178]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the multiple next level parts of Hwang with the invention of Randall, in order to use known external electrode configurations in the art to meet user needs and specifications.
Regarding claim 13, Randall, as modified by Prymak and Ritter, fails to teach the claim limitations. 
Hwang teaches that the external terminals include an electroless plated layer (Fig. 2A, 131a; [0130]), a second electroplated layer (Fig. 2A, 131b; [0178]), and a third electroplated layer (Fig. 2A, 131c; [0178]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the multiple next level parts of Hwang with the invention of Randall, in order to use known external electrode configurations in the art to meet user needs and specifications.
Regarding claim 14, Randall, as modified by Prymak, Ritter, and Hwang, further discloses that the first electroless plated layer includes copper ([0130]), the second electroplated layer includes nickel ([0083]), and the third electroplated layer includes tin ([0083]).  

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (US 2008/0123247) in view of Prymak (US 7068490) and further in view of Ritter et al (US 2016/0189864) and Hwang et al (US 2015/0294791).
Regarding claim 17, Randall, as modified by Prymak and Ritter, fails to teach the claim limitations. 
Hwang teaches that the board further comprises an integrated circuit package (Hwang Fig. 2A, 210) and wherein the capacitor (Hwang Fig. 2A, 220) is positioned between the circuit board (Hwang Fig. 2A, 230) and the integrated circuit package in a vertical direction such that the circuit board, the capacitor, and the integrated circuit package are present in a stacked arrangement (Hwang Fig. 2A).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the multiple next level parts of Hwang with the invention of Randall, in order to use the capacitor to stabilize power supply voltage in a next level package as intended (Hwang [0002]).
Regarding claim 18, Randall, as modified by Prymak and Ritter and Hwang, further discloses that the capacitor is directly connected to the circuit board and the integrated circuit package (Hwang Fig. 2A-2B).  
Regarding claim 19, Randall, as modified by Prymak and Ritter, teaches the capacitor according to claim 1 (see above) but fails to teach the use of it in an integrated circuit package. 
Hwang teaches the use of a capacitor (Fig. 2A, 220) in an integrated circuit package (Fig. 2A, 210/230).
.
Response to Arguments
Applicant's arguments filed 05/01/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the configuration of Prymak is known to the invention of Randall and shown in Randall Fig. 2, and though Randall chooses a different configurations to achieve a specific goal Randall does not teach that the claimed feature would not work. It would therefore be obvious to one of ordinary skill in the art that one could choose from these known configurations and use them as needed based on user needs and the configuration that would best suit the goal of the system the devise is to be used in. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848